Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final action in response to substitute spec submitted on 12/30/2019. Claims 1-20 are pending.
Information Disclosure Statement
Part of information disclosure statement filed 11/13/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner has crossed-out the NPLs that are not furnished with corresponding copies.

Claim Objection
Claims 7, 20 are objected.
Claim 7 includes reference to “a triggering action”. This triggering action should correspond to the same “one or more triggering actions” referenced in claim 1 and therefore shouldn’t be named as another triggering action that implies a distinct action.
Claim 20 includes reference to “a sample”. Similarly to claim 7, this sample should correspond to the previously mentioned samples and shouldn’t be named as a distinct sample.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
MPEP 2173.05(p)(II) states
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318;”
Claim 12 is an apparatus claim that includes the limitation “wherein the retailer uses the confidence rating to suggest …”. Retailer, when given plain meaning, can be a person. This meaning is consistent with Applicant’s definition that “a retailer may be any entity selling, purchasing and/or facility the sale of purchase of items”. Therefore, broadest reasonable interpretation of claim 12’s retailer includes a person, such as a person operating a retailer computer terminal or a retailer personnel. As a result, claim 12’s limitation is similar to Katz where a system claim includes actions performed by a person (entering data), and therefore would be indefinite according to MPEP 2173.05(p)(II).
Applicant is strongly suggest to additionally reword claim 12 as current language is also similar to the situation of “use claim”, which can be “difficult to draw a fine line between what is permissible and what is objectionable from the perspective of whether a claim is definite” (MPEP 2173.05(q)). Making a clear distinction from being a use claim would significantly improve clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Graham (US 20110208751) 

As per claim 1, Graham discloses a method comprising: 
obtaining, via one or more processors, a plurality of geo coordinate samples detected by a location sensor associated with a vehicle on a route to a serviceable address for delivery of an item, wherein at least one of the plurality of geo coordinate samples are collected in response to one or more triggering actions, and wherein the one or more triggering actions include at least one triggering action from a group of triggering actions consisting of: the vehicle exiting or entering a street network, the vehicle being in a parked position, ignition of the vehicle, an electronic signature capture event, and a scan/read event (see at least Graham, 0060, … portable computing device 30 can be configured to collect geocode samples (e.g., GPS readings) when the device recognizes the occurrence of one or more predefined trigger events. Such predefined trigger events may include … (1) the first package scan event for a stop … See also Fig. 2 for better illustration of vehicle and route.); 
in response to the obtaining of the plurality of geo coordinate samples, computing, via the one or more processors, a quantity of the plurality of geo coordinate samples that are within a zone of confidence, the zone of confidence is indicative of a geographical area within which delivery of the item is acceptable (see at least Graham, 0062-0063, proximity calculation compares the current GPS location data to a corresponding reference location data set … if the proximity distance is less than the radius of the circle of confidence 70 (i.e., the current delivery location appears to be inside the circle), …device 30 can be configured to provide “positive” feedback … Examiner notes that the proximity calculation determines whether a number of 1 sample falls within the zone of confidence); 
computing, via the one or more processors, a confidence rating for delivery of the item to the serviceable address based at least in part on the quantity of the plurality of geo coordinate samples that are within the zone of confidence, the confidence rating corresponding to a calculated level of confidence that the item is delivered to a correct serviceable address (see at least Graham, 0062-0063, proximity calculation compares the current GPS location data to a corresponding reference location data set … if the proximity distance is less than the radius of the circle of confidence 70 (i.e., the current delivery location appears to be inside the circle. Examiner notes the proximal distance is calculated based on the 1 sample and a feedback (e.g., “positive”) is provided based on the calculated distance); and 
in response to the computing of the confidence rating, provide, over a computer network, a user interface that includes the confidence rating (see at least Graham, 0062-0063, , …device 30 can be configured to provide “positive” feedback to the driver (i.e., audio, visual or otherwise). See also 0080, user interface devices may be installed on or about the delivery vehicle, so as to allow communication between the driver and the portable computing device 30 … a heads-up display may … present information, such as mis-delivery feedback. Examiner notes the communication between 30 and heads-up display is a computer network).

As per claim 2, Graham further discloses the method of claim 1, wherein the zone of confidence is generated based on a classification of a geographic area surrounding the serviceable address (see at least Graham, 0068, value of the radius may be customized … based on … additional information, such as whether a particular stop is a large commercial complex … or a residential delivery stop … Examiner notes a commercial complex is a classification of surrounding area, and so does residential. ).

As per claim 4, Graham further discloses the method of claim 1, wherein the zone of confidence is determined based on the serviceable address being in an urban or rural environment (see at least Graham, 0068, value of the radius may be customized … based on … additional information, such as whether a particular stop is … a residential delivery stop where different addresses are relatively close together. Examiner notes a residential stop where addresses are close together would indicate urban environment) 

As per claim 5, Graham further discloses the method of claim 1, wherein the zone of confidence is a distance calculation from the serviceable address (see at least Graham, 0068, the radius that defines the size … can be fixed. Examiner notes the radius is a distance from the address).

As per claim 6, Graham further discloses the method of claim 1, wherein the triggering action includes a scan event of the item proximate to the serviceable address (see at least Graham, 0062, GPS trigger events may include … the first package scan event for a stop).

As per claim 7, Graham further discloses the method of claim 1, further comprising generating a confidence indicator indicative of a confidence level that a triggering action occurred within the zone of confidence (see at least Graham, 0062-0063, proximity calculation compares the current GPS location data to a corresponding reference location data set … if the proximity distance is less than the radius of the circle of confidence 70 (i.e., the current delivery location appears to be inside the circle), …device 30 can be configured to provide “positive” feedback. See also 0068, if delivery of an item occurs within the associated zone of confidence, it is generally assumed that the item is being delivered to the correct address. Examiner notes that positive feedback would indicate delivery to the correct address, which is within the zone).  

Claim 15 contains limitation substantially similar to claim 1 except that 1) claim 15 requires collection of sample via at least one of a location sensor, a telemetry location service device, and a location-determining device; 2) the assigning enables a carrier computing entity or a retailer computing entity to access, via one or more API, the confidence rating.
As per the first difference, Graham further discloses GPS location data collected by device 30 in 0063, such device is a location senor or a location determining device. As per the second difference, it is merely intended use language of a desired outcome for the assigning and therefore is not given patentable weight.
Therefore Graham anticipates claim 15.
 Claims 16-18 contains limitations substantially similar to limitations discussed in claims 1 and 14 and they are rejected under similar rationale.
As per claim 20, Graham further discloses the computer program product of claim 15, wherein the location events include: an instruction instructing a mobile computing entity to capture a sample and an input to the mobile computing entity indicating that a driver is at the serviceable address (see at least Graham, 0060, trigger events may include … (3) an input to the device indicating that the driver has left a particular package at the current location … (5) an input specifically instructing the device to capture a geocode sample).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-11, 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Olsen (US 20100094688).
As per claim 3, Graham discloses the method of claim 1, but does not explicitly disclose wherein the zone of confidence includes a plurality of addresses, and wherein in response to delivering the item within the zone of confidence at any location, an inference is made that the item is delivered to the serviceable address.
Graham, however, discloses that an inference is made that the item is delivered to the serviceable address in response to delivering the item within the zone of confidence at any location (see at least Graham, 0062-0063, proximity calculation compares the current GPS location data to a corresponding reference location data set … if the proximity distance is less than the radius of the circle of confidence 70 (i.e., the current delivery location appears to be inside the circle), …device 30 can be configured to provide “positive” feedback … See also 0068, if delivery of an item occurs within the associated zone … assumed that the item is being delivered to the correct address. Examiner notes the process describes in 0062-0063 checks to see if a sample point falls within the zone and if so, a positive feedback is provided when the location data is determined to be located in any location within the zone). Graham, further discloses that address being serviced includes residential address in tightly laid-out neighborhood (0115, 0068). Graham also discloses that the radius can be set up to cover a area of multiple streets (see at least Fig. 8). Graham, while implying that a zone can cover more than one address, does not explicitly disclose the zone of confidence can be set up in such a way that includes multiple addresses because it doesn’t show multiple addresses being included in 153 on Fig. 8 or that the zones set up for residential address described in 0115 or 0068 includes multiple addresses. 
	Nevertheless, Olsen teaches that when setting an area to be monitored around a delivery address, the area can include multiple addresses within the monitored area (see at least Olsen, 0054, zoning information may include, … a designation of whether the geographic area as a whole … are zoned for … residential … The zoning information may further indicate … whether a residential area is for … high rise apartment buildings … Examiner notes that it shows a zone can cover apartment buildings, which would include multiple addresses within the zone, such zone would be equivalent to the zone of confidence as they’re both being monitored around a delivery address). 
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Olsen’s zone including multiple addresses with Graham’s residential zone of confidence for tightly packed area where delivery to any point within the zone would indicate a correct delivery to arrive at the claimed invention for the purpose of setting up zone radius for a high rise building.

Claim 8 contains limitations substantially similar to limitations of claim 1 except for the first limitation in the body regarding receiving over a computer network, a plurality of geo coordinate samples is generated at least in part by a location sensor affixed to the vehicle and these samples are generated during a single and they include longitude and latitude coordinates. 
Graham further discloses that geo coordinate samples is generated during a single trip and includes longitude and latitude coordinates (see at least Graham 0062-0063, Examiner notes the sample causes feedback indicate correct delivery is the last sample described in 0062, further 0063’s calculation shows that Latitude and Longitude GPS data is part of the calculation).
Graham does not explicitly disclose the coordinate samples are generated by location sensor affixed to the vehicle. Graham, however, discloses in 0080 that electronic components of vehicles can allow portable computing device to gather “GPS readings”. 
Olsen, nevertheless, teaches that vehicle can generate GPS readings by sensors within the vehicle (see at least Olsen, 0046, location information received by the location sensor (e.g., GPS sensor) included … the vehicle itself. Examiner notes that this shows GPS sensor can be included into a vehicle to supply readings).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Olsen’s GPS sensor included in the vehicle with Olsen’s portable device receiving GPS readings from vehicle sensors to arrive at the claimed invention for the purpose of allowing vehicle to provide GPS readings.

As per claim 9, Graham further discloses the apparatus of claim 8, generating a high, medium, or low confidence rating based on the quantity of the plurality of geo coordinate samples that are within the zone of confidence (see at least Graham, 0062-0063, proximity calculation compares the current GPS location data to a corresponding reference location data set … if the proximity distance is less than the radius of the circle of confidence 70 (i.e., the current delivery location appears to be inside the circle), …device 30 can be configured to provide “positive” feedback … Examiner notes a positive feedback would be a high confidence rating).

Please Note: Applicant may consider adding the phrase “further comprising” after “claim 8” in order to create a more consistent format with claim 7.

As per claim 10, Graham further discloses  the apparatus of claim 8, wherein a size and shape of the zone of confidence is determined based a geographic location for the serviceable address (see at least Graham, 0068, value of the radius may be customized … based on … additional information, such as whether a particular stop is … a residential delivery stop where different addresses are relatively close together. See also 0061, different shapes can be achieved by … defining appropriate metrics in association with the reference geocode … it is not critical that the zone of confidence 70 described herein be circular in all cases ....).

As per claim 11, Graham discloses the apparatus of claim 8, wherein the confidence rating is provided, via an Application Programming Interface (API), to a customer application or retailer application on a computing device (see at least Graham, 0082, provides notification to the driver (or remote monitoring system 90). Examiner notes that the remote monitoring system is another computing device that has applications to receive notification. Further, because the carrier (owner of the remote monitoring system 90) facilitate sales of the item to the customer, it is a retailer, thereby making it a retailer application on a computing device)

As per claim 13, Graham further discloses the apparatus of claim 8, wherein the item is tracked based on a weight of the item, a quantity of pieces in the item, contents of the item, a class of shipment, and a date of shipment (see at least Graham, 0077, computing device 30 further includes … a mis-delivery software application 42 and a downloaded delivery manifest. … the downloaded delivery manifest 43 generally includes a list of the items … over the course of his or her workday. Examiner notes that the item is tracked based on a particular workday).

As per claim 14, Graham further discloses the apparatus of claim 8, wherein the zone of confidence corresponds to a geo-fence that surrounds a plurality of street segments (see at least Graham, Fig. 8, zone of confidence 153 contains at least E Timonium Rd, Locknesll Rd, and Surburban Greens Dr, etc.)

As per claim 19, Graham discloses the computer program product of claim 15, wherein the location events include: ignition of a vehicle, the vehicle being in a parked position, the vehicle entering or exiting a street network.
Graham, as cited above, includes a sensors on engine to collect data but does not explicitly disclose the sensor is used to collect ignition of vehicle.
Olsen, however, teaches using ignition of vehicle as a trigger to collect GPS data (see at least Olsen, 0048, the distance … may be determined by … the driver’s location at the movement the vehicle’s ignition is turned off at the particular stop … Examiner notes that this shows GPS data is collected when vehicle ignition is turned off)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to use Olsen’s ignition sensor to trigger GPS data collection with Graham’s trigger events to arrive at the claimed invention for the purpose of allowing more data collection during the trip.

Claims 11-12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Olsen, further in view of Aliperti (Cliff Aliperti, “When the USPS Confirms Delivery Sometimes There is Nothing There”, https://web.archive.org/web/20130617200815/https://immortalephemera.com/8970/usps-delivery-confirmation-and-missing-packages/, 06/17/2013, retrieved 03/13/2022)
As per claim 11, alternatively, Graham discloses the apparatus of claim 8, wherein the confidence rating is provided, via an Application Programming Interface (API), to a customer application or Examiner notes that the remote monitoring system is another computing device that has applications to receive notification)
Graham, at least strongly implies that its carrier (such as UPS) is a retailer because the carrier in Graham facilitate sales of item to a customer. Graham, nevertheless, does not explicitly states such equivalency. 
Nevertheless, Aliperti teaches wherein the confidence rating is provided, via an Application Programming Interface (API), to a retailer application on a computing device (page 7, last paragraph, “I've heard someone at my door and rather than getting up to check the mail I've simply refreshed my UPS tracking screen and seen that the package is now listed as "Delivered." I get up and lo and behold, there's my delivered package.” Examiner notes that this describe “delivered” (confidence rating) is sent to the sender (retailer) via a web browser webpage (as evidenced by “refresh”). Examiner further notes a web page containing particular information is a form of Web API).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to use Aliperti’s tracking webpage with Graham’s delivery notification to arrive at the claimed invention for the purpose of providing up-to-date information on the package.

As per claim 12, Graham discloses the apparatus of claim 11, but does not explicitly disclose wherein the retailer uses the confidence rating to suggest that a specific customer perform additional research as to where the item is located in response to the confidence rating being below a threshold. 
Graham teaches carrier such as UPS receives the confidence rating but does not explicitly disclose the UPS uses the confidence rating to suggest that a specific customer perform additional research as to where the item is located in response to the confidence rating being below a threshold. Graham, however, discloses that when confidence rating is above a threshold, 
Aliperti teaches that UPS also sends the confidence rating that item is delivered to the correct address to another retailer via a browser on a computer (page 7, last paragraph, “I've heard someone at my door and rather than getting up to check the mail I've simply refreshed my UPS tracking screen and seen that the package is now listed as "Delivered." I get up and lo and behold, there's my delivered package.” Examiner notes that this describe “delivered” (confidence rating) is sent to the sender (retailer)). Aliperti further teaches that this confidence rating can be used to suggest that a specific customer perform additional research as to where the item is located in response to the confidence rating being below a threshold (see at least page 8, last paragraph to page 9, first paragraph, “Whatever point it occurs this final scan is coming before actual delivery yet it is stating that the package is not only "Out for Delivery" but "Delivered." If my buyer's mail carrier has a heavy load that day it might not be delivered. … In both of my recent cases of missing packages I was able to take a deep breath and tell my buyer that I was nearly certain they'd receive their package the very next day. Thankfully in both cases I was absolutely correct.” (emphasis original), Examiner notes that the sender (retailer) receives the confidence rating (delivered) and suggest buyer perform additional research (checking at a later time) because confidence is low (“might not be delivered”). Noted that while the embodiment describes USPS, the same information is presented to the seller (“delivered”) and therefore, the same response can be used for other carriers).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to use Aliperti’s customer service technique with Graham’s notification to arrive at the claimed invention for the purpose of handling customer disputes when packages will show up later (Aliperti: page 9, first paragraph).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, 10, 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10417601. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in the present application’s claims are disclosed in the ‘601’s claim 1 except for minor difference in word choice. For example, present invention discussed an inference of delivery to the address. However, ‘601 discusses a confirmation of delivery to the address based on confidence rating, such confirmation is an inference of delivery.

Claims 4, 9, 11-13 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10417601 in view of the above prior arts of records for 103 rejection.
Claims 4, 9, 11-13 contains limitations that is not part of claim 1 of ‘601. However, based on prior art identified above in the 103 rejections, these limitations are taught in the prior arts. The rationale to combine would be similarly applicable to ‘601.
Novelty/Non-obviousness
Examiner notes a few differences between the claims in the parent application and present invention.
In the parent application, determining a number of samples that are within a zone of confidence is triggered by a verification request while the present invention is based on data being collected.
In the parent application, a number of plurality of samples are identified within a zone, therefore being at least two samples. However, in the present invention, a quantity of samples are identified, a quantity can be a quantity of one and therefore only require a single sample.
Graham teaches identifying if a sample point falls within a zone of confidence and if so, return a positive feedback indicating that delivery is performed at the correct address. Therefore, claims in the parent application is at least distinguishable from Graham for these two reasons while current claim language do not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628